
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 24
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 5, 2010
			Received; read twice and referred to the
			 Committee on Armed
			 Services
		
		AN ACT
		To redesignate the Department of the Navy
		  as the Department of the Navy and Marine Corps.
	
	
		1.REDESIGNATION OF THE
			 DEPARTMENT OF THE NAVY AS THE DEPARTMENT OF THE NAVY AND MARINE CORPS
			(a)Redesignation of
			 Military DepartmentThe
			 military department designated as the Department of the Navy is redesignated as
			 the Department of the Navy and Marine Corps.
			(b)Redesignation of
			 Secretary and Other Statutory Offices
				(1)SecretaryThe position of the Secretary of the Navy
			 is redesignated as the Secretary of the Navy and Marine Corps.
				(2)Other statutory
			 officesThe positions of the
			 Under Secretary of the Navy, the four Assistant Secretaries of the Navy, and
			 the General Counsel of the Department of the Navy are redesignated as the Under
			 Secretary of the Navy and Marine Corps, the Assistant Secretaries of the Navy
			 and Marine Corps, and the General Counsel of the Department of the Navy and
			 Marine Corps, respectively.
				2.CONFORMING
			 AMENDMENTS TO TITLE 10, UNITED STATES CODE
			(a)Definition of
			 Military DepartmentParagraph (8) of
			 section
			 101(a) of title 10, United States Code, is amended to read as
			 follows:
				
					(8)The term military department
				means the Department of the Army, the Department of the Navy and Marine Corps,
				and the Department of the Air
				Force.
					.
			(b)Organization of
			 DepartmentThe text of
			 section 5011 of such title is amended to read as follows: The Department
			 of the Navy and Marine Corps is separately organized under the Secretary of the
			 Navy and Marine Corps..
			(c)Position of
			 SecretarySection 5013(a)(1)
			 of such title is amended by striking There is a Secretary of the
			 Navy and inserting There is a Secretary of the Navy and Marine
			 Corps.
			(d)Chapter
			 Headings
				(1)The heading of chapter 503 of such title is
			 amended to read as follows:
					
						503DEPARTMENT OF
				THE NAVY AND MARINE
				CORPS
						.
				(2)The heading of chapter 507 of such title is
			 amended to read as follows:
					
						507COMPOSITION OF
				THE DEPARTMENT OF THE NAVY AND MARINE
				CORPS
						.
				(e)Other
			 Amendments
				(1)Title 10, United States Code, is amended by
			 striking Department of the Navy and Secretary of the
			 Navy each place they appear other than as specified in subsections (a),
			 (b), (c), and (d) (including in section headings, subsection captions, tables
			 of chapters, and tables of sections) and inserting Department of the
			 Navy and Marine Corps and Secretary of the Navy and Marine
			 Corps, respectively, in each case with the matter inserted to be in the
			 same typeface and typestyle as the matter stricken.
				(2)(A)Sections 5013(f), 5014(b)(2), 5016(a),
			 5017(2), 5032(a), and 5042(a) of such title are amended by striking
			 Assistant Secretaries of the Navy and inserting Assistant
			 Secretaries of the Navy and Marine Corps.
				(B)The heading of section 5016 of such title,
			 and the item relating to such section in the table of sections at the beginning
			 of chapter 503 of such title, are each amended by inserting and Marine
			 Corps after of the Navy, with the matter inserted in
			 each case to be in the same typeface and typestyle as the matter
			 amended.
				3.OTHER PROVISIONS
			 OF LAW AND OTHER REFERENCES
			(a)Title 37, United
			 States CodeTitle 37, United
			 States Code, is amended by striking Department of the Navy and
			 Secretary of the Navy each place they appear and inserting
			 Department of the Navy and Marine Corps and Secretary of
			 the Navy and Marine Corps, respectively.
			(b)Other
			 ReferencesAny reference in
			 any law other than in title 10 or title 37, United States Code, or in any
			 regulation, document, record, or other paper of the United States, to the
			 Department of the Navy shall be considered to be a reference to the Department
			 of the Navy and Marine Corps. Any such reference to an office specified in
			 section 2(b) shall be considered to be a reference to that officer as
			 redesignated by that section.
			4.EFFECTIVE
			 DATE
			This Act and the amendments made by this
			 Act shall take effect on the first day of the first month beginning more than
			 60 days after the date of the enactment of this Act.
			
	
		
			Passed the House of
			 Representatives May 4, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
